DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph 3, Line 1:  The verb “is” before “works” is not needed.
Paragraph 4, Line 6:  There is no period at the end of this sentence.
Paragraph 38, Line 9:  The word “units” should be singular to agree with the article “a”.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  There is still one remaining number “120” in the last line of claim 1, as seen in the preliminary amendment.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the circuit controller" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the circuit controller" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roeske et al [DE 10 2010 047 227] (supplied by applicant).
For claim 1, the alarm unit (No. 8) electrically connected to a loop circuit (No. 9) in a networked alarm system (No. 1), the loop circuit connected to a first power source (Paragraph 27: control center (2) applies a supply voltage) and a first controller (No. 2) taught by Roeske includes the following claimed subject matter, as noted, 1) the claimed current sink is met by the current sink (No. 15), 2) the claimed second controller is met by the computing device (No. 10) for controlling the current sink, wherein the second controller performs an alarm unit status test including receiving instructions from the first controller (Paragraph 27: a special command from the control center (2)) to actuate the current sink, and actuating the current sink (Paragraph 27: the short-circuit isolator (11) loads the voltage source in the first terminal (5) of the control center (2) with a load current (I2) by means of a current sink (15)).
For claim 3, the second power source is met by the energy storage devices present in the detector (No. 8; Paragraph 27).
For claim 4, the alarm units (No. 8) of Roeske are variously described as detectors and sirens (Paragraph 24).
For claim 11, the method of performing a status test (Paragraph 1: detecting line faults) by an alarm unit (No. 8) being electrically connected to a loop circuit (No. 9) in a networked alarm system (No. 1), the loop circuit being electrically connected to a first power source (Paragraph 27: control center (2) applied a supply voltage) and a first controller (No. 2) taught by Roeske, the alarm unit including a current sink (No. 15) and a second controller (No. 10) for controlling the current sink teaches the following claimed steps, as noted, 1) the claimed receiving instructions from the first controller (Paragraph 27: a special command from the control center (2)) to actuate the current sink, and 2) actuating the current sink (Paragraph 27: the short-circuit isolator (11) loads the voltage source in the first terminal (5) of the control center (2) with a load current (I2) by means of a current sink (15)).
For claim 13, the second power source is met by the energy storage devices present in the detector (No. 8; Paragraph 27).
For claim 14, the alarm units (No. 8) of Roeske are variously described as detectors and sirens (Paragraph 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-9, 12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Roeske et al in view of Shaw et al [U.S. 5,138,562] (supplied by applicant).
For claim 2, the Roeske reference does measure the voltage (Paragraph 27, No. U2) across the current sink.  However, the voltage is stored in the local memory (No. 13) of the alarm unit.  It is not sent to the first controller.
Whether a measured variable is stored locally or centrally does not affect the efficacy or performance of the testing circuit.  If a useful and effective test is performed of the alarms or detectors, then the storage of the measured variables is not considered a patentable innovation as the specific storage location would not produce any new or unexpected result.  As an example, the protection system taught by Shaw uses a control panel (No. 32) connected to a detector loop (No. 34) including a plurality of detectors (No. 36).  The system provides automatic calibration and test of the detectors, automatic testing under load, and storage of history information concerning system alarms and troubles (Abstract).  In addition, the system includes a central control unit (No. 300) having a non-volatile random access memory (No. 322).  This memory is used to store information concerning past events in real time and date at which each occurred (Col. 7, Ln. 65 – Col. 8, Ln. 3).
The Shaw reference proves that sending and storing testing events can and have been performed centrally as opposed to locally at the alarm unit with great success.  Furthermore, it would be advantageous to have a central store of testing events in order to not have to track down at every detector or alarm needed information, which would increase time and energy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send measured voltages to the central control unit (No. 2) of Roeske for the purpose of having all the data in one convenient location for further research purposes.
For claim 5, both references pertain to alarm systems having a plurality of detectors or alarm units.  Furthermore, each of the alarm units and detectors of Roeske include one current sink for each unit.  Therefore, both references pertain to determining operational conditions of the system as a plurality of alarm units.
For claim 6, the measured voltages mentioned in the Roeske reference are sent not to the first controller, but stored in the local memory (No. 13) of the alarm unit.  Therefore, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 2 above.
For claim 7, both references detect short circuit conditions, which pertain to the quality of circuit segments.
For claim 8, the Shaw reference (Col. 3, Lns. 19-20) automatically and periodically calibrates and tests the system’s detectors.
For claim 9, the second power source is met by the energy storage devices present in the detector (No. 8; Paragraph 27).
For claim 12, the Roeske reference does measure the voltage (Paragraph 27, No. U2) across the current sink.  However, the voltage is stored in the local memory (No. 13) of the alarm unit.  It is not sent to the first controller.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 2 above.
For claim 15, both references pertain to alarm systems having a plurality of detectors or alarm units.  Furthermore, each of the alarm units and detectors of Roeske include one current sink for each unit.  Therefore, both references pertain to determining operational conditions of the system as a plurality of alarm units.
For claim 16, the measured voltages mentioned in the Roeske reference are sent not to the first controller, but stored in the local memory (No. 13) of the alarm unit.  Therefore, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 2 above.
For claim 17, both references detect short circuit conditions, which pertain to the quality of circuit segments.
For claim 18, the Shaw reference (Col. 3, Lns. 19-20) automatically and periodically calibrates and tests the system’s detectors.
For claim 19, the second power source is met by the energy storage devices present in the detector (No. 8; Paragraph 27).

Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The objected dependent claims present very specific methods for determining the operational condition of the system.  The disengaging of the second power source, instructing the plurality of alarm units to actuate their current sinks, determining a first voltage across the loop circuit, engaging the second power source and disengaging the first power source and then actuating the alarm units to actuate their current sinks to determine a second voltage across the loop circuit, and comparing the first voltages and second voltages against a predetermined threshold is considered unobvious subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Piccolo, III [U.S. 8,760,280] communicates with a fire alarm control panel.
King et al [U.S 10,282,975] tests CO alarms using current sinks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
7/20/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687